Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the papers filed on November 10, 2022. Claims 1-21 are currently pending. No claims have been amended, canceled or added by Applicants’ amendment filed on 11/10/2022. 
Applicants election without traverse of Group I, e.g, claims 1-10, drawn an expression vector and an engineered immune cell comprising said expression vector, in response to the restriction requirement filed on September 14, 2022 is acknowledged. 
Additionally, Applicants election of the following species without traverse is acknowledged.  
1) heavy chains variable domains having the amino acid sequence of SEQ ID NO. 1, and sequences having 90% sequence identity to the amino acid sequence of SEQ ID NO. 1, and 
2) light chains variable domains having the amino acid sequence of SEQ ID NO. 2, and sequences having 90% sequence identity to the amino acid sequence of SEQ ID NO. 2.

Claims 11-21 are withdrawn from further consideration by Applicants, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement for restriction between Groups I-III is maintained for reasons of record and made FINAL. 
Claims that were drawn to a non-elected invention would have been withdrawn, as being directed to a non-elected invention. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution.
Therefore, claims 1-10 are currently under examination to which the following grounds of rejection are applicable.
Priority
This Application is a CON of 15/821,153, filed on November 22, 2017, now U.S. Patent 11,440,958. This application is claiming the benefit under 35 U.S.C. 119(e) of prior-filed provisional applications 62/425,398, filing date 11/22/2016 and 62/543,696 filing date 08/10/2017.
Thus, the earliest possible priority for this application is November 22, 2016.
Specification
Cross-Reference to Related Application.
The disclosure filed on 7/14/2022 is objected to because the cross-reference to related application on the first page of the specification required to be updated with the now U.S. Patent 11,440,958. Appropriate correction is required.
                                                 Information Disclosure Statement
    	The information disclosure statements (IDS) submitted on 8/30/2022 (2) and 11/02/2022 are in compliance with the provisions of 37 CFR 1.97 and 1.98. All told, the submitted IDS cite over 235 individual references, representing thousands of pages of publications and other documents. Accordingly, the information disclosure statements have been considered by the examiner to the extent available under the time allotted of examination. Initialed and signed copies of the 1449s are attached to this action.
Claim objection
Claim 4 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5.  Claim 5 is no different in scope than claim 4, in light of their dependency from claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent 11,440,958. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of U.S. Patent 11,440,958.
Claim 1 of the ‘958 patent is directed to:  

    PNG
    media_image1.png
    624
    496
    media_image1.png
    Greyscale


Claim 9 of the invention is directed to an engineered immune cell comprising an expression vector comprising:
a) a first nucleic acid comprising a nucleotide sequence encoding a target- binding molecule linked to a localizing domain, wherein said target-binding molecule comprises a first antibody that binds to CD7;
b) a second nucleic acid comprises a nucleotide sequence encoding the CD7 CAR, wherein said CD7 CAR comprises a second antibody that binds to CD7; wherein an amino acid sequence of the first antibody and an amino acid sequence of the second antibody are at least 80% identical.

Because the instant claims encompass an engineered immune cell comprising a first and a second nucleic acid sequences encoding a genus of CD7 binding domains, the engineered immune cell of the instant invention embrace claims 1-4 of U.S. Patent 11,440,958.
***

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent 10,765,699. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of U.S. Patent 10,765,699.
Claim 1 of the ‘699 patent is directed to:  

    PNG
    media_image2.png
    335
    331
    media_image2.png
    Greyscale


Moreover, the amino acid sequence of U.S. Patent 10,765,699 (corresponding to Application 15,548,577) identified as SEQ ID NO: 16 shares 100% sequence homology with the amino acid of SEQ ID NO:1 (See Score search results 20220830_095127_us-17-865-292-1.rai; Result No. 2)


    PNG
    media_image3.png
    573
    568
    media_image3.png
    Greyscale


Claim 9 of the invention is directed to an engineered immune cell comprising an expression vector comprising:
a) a first nucleic acid comprising a nucleotide sequence encoding a target- binding molecule linked to a localizing domain, wherein said target-binding molecule comprises a first antibody that binds to CD7;
b) a second nucleic acid comprises a nucleotide sequence encoding the CD7 CAR, wherein said CD7 CAR comprises a second antibody that binds to CD7; wherein an amino acid sequence of the first antibody and an amino acid sequence of the second antibody are at least 80% identical.

Because the instant claims generically encompass engineered immune cell comprising a first and a second nucleic acid sequences encoding a genus of CD7 binding domains and a localization domain, the engineered immune cell of the instant invention embrace claims 1-12 of U.S. Patent 15,548,577.
***

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent 10,550,183 (corresponding to U.S. Application 15/821,170). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of U.S. Patent 10,550,183.
Claim 1 of the ‘183 patent is directed to:


    PNG
    media_image4.png
    641
    812
    media_image4.png
    Greyscale


Claim 9 of the invention is directed to an engineered immune cell comprising an expression vector comprising:
a) a first nucleic acid comprising a nucleotide sequence encoding a target- binding molecule linked to a localizing domain, wherein said target-binding molecule comprises a first antibody that binds to CD7;
b) a second nucleic acid comprises a nucleotide sequence encoding the CD7 CAR, wherein said CD7 CAR comprises a second antibody that binds to CD7; wherein an amino acid sequence of the first antibody and an amino acid sequence of the second antibody are at least 80% identical.
Moreover, claim 11 of the invention is directed to a method for treating CD7 positive cancer in a patient in need thereof, comprising administering a therapeutically effective amount of an engineered immune cell, wherein said engineered immune cell comprises 1) a chimeric antigen receptor (CAR) expressed on the surface of the immune cell, wherein the CAR specifically binds to CD7, and ii) a CD7 binding domain linked to an intracellular localization domain; and thereby treating the CD7 positive cancer.
The amino acid of SEQ ID NO:1 of the ‘183 patent shares 100% sequence homology with the amino acid of SEQ ID NO:1 of the invention (see Score search results forus-17-865-292-1.rai) and the amino acid of SEQ ID NO:2 of the ‘183 patent shares 100% sequence homology with the amino acid of SEQ ID NO:2 of the invention (see Score search results for 17-865-292.rai).



    PNG
    media_image5.png
    792
    531
    media_image5.png
    Greyscale



Because the instant claims generically encompass engineered immune cell comprising a first and a second nucleic acid sequences encoding a genus of CD7 binding domains and any localization domain, the engineered immune cell of the instant invention embrace claims 1-6 of U.S. Patent 10,550,183.
Provisional Double Patenting 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending U.S. Application 17/862,721, as per claims filed on July 12, 2022. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of U.S. Application ‘721.
Claim 1 of the ‘721 application is directed to:
An engineered immune cell expressing a chimeric antigen receptor (CAR) at the cell
surface,
wherein the engineered T cell or NK cell comprises a polynucleotide encoding a CAR
comprising a CD7 binding domain, a transmembrane domain, at least one co-stimulatory
domain, and a signaling domain,
wherein the CD7 binding domain comprises
a variable heavy chain sequence having at least 95% sequence identity to SEQ ID
NO: 16 and a variable light chain sequence having at least 95% sequence identity to SEQ ID NO: 17, or
a variable heavy chain sequence having at least 95% sequence identity to SEQ ID NO: 20 and a variable light chain sequence having at least 95% sequence identity to SEQ ID NO: 21,
wherein the signaling domain is a CD3[Symbol font/0x7A] signaling domain, and
wherein the costimulatory domain is a 4-lBB costimulatory domain or a CD28
costimulatory domain.

Claim 9 of the invention is directed to an engineered immune cell comprising an expression vector comprising:
a) a first nucleic acid comprising a nucleotide sequence encoding a target- binding molecule linked to a localizing domain, wherein said target-binding molecule comprises a first antibody that binds to CD7;
b) a second nucleic acid comprises a nucleotide sequence encoding the CD7 CAR, wherein said CD7 CAR comprises a second antibody that binds to CD7; wherein an amino acid sequence of the first antibody and an amino acid sequence of the second antibody are at least 80% identical.

The amino acid of SEQ ID NO:16 of the U.S. Application ‘721 shares 100% sequence homology with the amino acid of SEQ ID NO:1 of the invention (See Score search results us-17-865-292-1.rapm; Result 12)


    PNG
    media_image6.png
    529
    744
    media_image6.png
    Greyscale



Because the instant claims generically encompass engineered immune cell comprising a first and a second nucleic acid sequences encoding a genus of CD7 binding domains, the engineered immune cell of the instant invention embrace claims 1-19 of copending U.S. Application 17/862,721.
35 U.S.C. 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend, or for failing to include all the limitations of the claim upon which they depend.  Claims 4 and 5 depend from claim 1.  Claim 1 requires that “an amino acid sequence of the first antibody and an amino acid sequence of the second antibody are at least 80% identical.”.  Claims 4 and 5 do not further limit the scope of an amino acid sequence of the first antibody and an amino acid sequence of the second antibody that are at least 80% identical. Rather, claims 4 and 5 require that the “the first antibody comprises a heavy chain variable domain having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 1, SEQ ID NO: 14, or SEQ ID NO: 16 and a light chain variable domain having at least 90% sequence identity to the amino acid sequence of SEQ ID NO:2, SEQ ID NO: 15, or SEQ ID NO: 17”.   Applicant may cancel the claim, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite in the reciting “the CD7 CAR” in line 5. There is no antecedent basis for the CD7 CAR in the claim.
Claim 1 is indefinite in its recitation of “wherein an amino acid sequence of the first antibody and an amino acid sequence of the second antibody are at least 80% identical.” As the recitation of “an amino acid sequence” encompasses amino acid sequences comprising the full-length of an antibody or any portion of an antibody, the domains that are at least 80% identical of the first and second antibodies are unclear.
Claim 3 is indefinite in its recitation of “wherein amino acid sequences of CDR regions of the first antibody and amino acid sequences of CDR regions of the second antibody are at least 80% identical.” As no structure is recited for an amino acid sequence of the first antibody and an amino acid sequence of the second antibody, there is no antecedent basis for a particular CDR regions. As such the metes and bounds of the claim are indefinite. 
Claims 2 and 4-10 are indefinite insofar as they depend from claim 1. 
***
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are broadly but reasonably interpreted as a genus of combinations  of: (i)  undefined target-binding molecules linked to a localization domain comprising an antibody  (e.g, heavy-chain-only antibodies, single chain variable fragments (scFv); polyclonal antibodies, single domain antibody and others) that specifically binds to CD7 with the intended use of downregulating or suppressing endogenous CD7 in the engineered cell rendering the CD7 inactive (e.g, claim 9 and 10), and ii) a CAR comprising a genus of second antibodies that specifically bind CD7, wherein the first and second antibodies share 80% of sequence identity.
The MPEP states that the purpose of the written description requirement is to ensure that
the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
In relation to a first antibody that binds CD7 and a second antibody that binds CD7, the specification merely teaches a first single chain variable fragment (scFv) for the first antibody and the second antibody. The Specification provides support for the following scFvs binding CD7: 
 (a) a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO:1 and a light chain variable domain comprising the amino acid sequence of SEQ ID NO:2 (paragraph [0008]);
(b) a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO:14 and a light chain variable domain comprising the amino acid sequence of SEQ ID NO:15 (paragraphs [0012] [0016]); and 
(c) heavy chain variable domain comprising the amino acid sequence of SEQ ID NO:16 and a light chain variable domain comprising the amino acid sequence of SEQ ID NO:17 (paragraph [0012] [0016] [0026]).
Table 1 illustrates the amino acid sequences for the VH regions and VL regions of three anti-CD7 scFvs:

    PNG
    media_image7.png
    440
    521
    media_image7.png
    Greyscale

The Specification contemplates any antibody such as  scFv able to bind CD7 (“a nucleic acid comprising a nucleotide sequence encoding a target-binding molecule linked to a localizing domain, wherein said target-binding molecule is a first antibody that specifically binds to CD7; and (ii) a nucleic acid comprising a nucleotide sequence encoding a chimeric antigen receptor (CAR), wherein said CAR comprises a 4-1BB intracellular signaling domain, a CD3ζ intracellular signaling domain, and a second antibody that specifically binds to CD7”;  ¶ [0006]). However, the Specification is silent about the tree defined structure (e.g, CDRs) for each heavy and light chains of the first antibody and second antibody including scFvs that are critical for binding CD7. Though the specification has disclosed a limited number of ScFvs binding CD7, the specification is silent about a correlation between structure (which of the residues within the VH and VL can be varied) and function (binding CD7 is retained). 
The state of the art is such that it is well known in the art that protein biochemistry is unpredictable and, thus, predicting protein function from structure is unpredictable.   The sensitivity of protein binding interactions and functions to alterations of even a single amino acid in a sequence are exemplified by Coleman et al. (Research in Immunology, 1994; 145(1): 33-36; of record) who teach single amino acid changes in an antigen can effectively abolish antibody antigen binding. Further, the sensitivity of binding proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J of Cell Bio. 111:2129-2138, 1990; of record) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein. Furthermore Pero et al. (US PG Pub 2003/0105000; of record) specifically teach that the SH2 domain of Grb14 is 81% similar to the SH2 domain of Grb7 on the amino acid level, but although Grb7 binds to ErbB2, Grb14 does not bind to ErbB2.  Further, although the SH2 domain of Grb2 is only 50% similar to Grb7 on the amino acid level, both Grb2 and Grb7 bind to the same site on ErbB2. (See ¶ [0255] of the published application. ). These references demonstrate that even a single amino acid alteration or what appears to be an inconsequential chemical modification will often dramatically and unpredictably affect the biological activity and characteristics of a binding protein.  Additionally, Ibragimova and Wade (Biophysical Journal, Oct 1999, Vol. 77, pp. 2191-2198; of record) teach that factors affecting protein folding and stability are governed by many small and often opposing effects and that even when the “rules” are known for altering the stability of a protein fold by the introduction of a single point mutation the result is not reliable because the balance of forces governing folding differs for different protein sequences, and that the determination of the relative magnitude of the forces governing the folding and stability of a given protein sequence is not straightforward (page 2191, first column, lines 12-17 and second column, lines 3-8). Thus, given the above, it is clear that in the protein biochemistry arts an adequate written description is essential for one of skill in the art to make and use the claimed invention. As drawn to antibodies in particular, it is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three complementarity determining regions (CDRs) which provide the majority of the contact residues for the binding of the antibody to its target epitope. In relation to the scope of claims 4, 5 and 6, since the 90% identity limitation in claims 4, 5 and 6  permit variation within the tree undefined CDR regions for each light and heavy variable chains, this 10% variance of nucleotide sequences is going to modify the binding pocket of the CD7 binding domain. Thus, the instant claims attempt to claim an exponential number of potential first antibodies  and second antibodies (e.g, heavy-chain-only antibodies, single chain variable fragments (scFv); polyclonal antibodies, single domain antibody) comprising VH and/or VL that would achieve a desired result, i.e., binds CD7, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses only a finite number of ScFv with specific variable regions, e.g. heavy and light and/or CDRs paired appropriately. Applicants are invited to amend the claims to adequately show the combinations of pairing of VH and VL. Applicants are requested to amend the claims to indicate that both heavy AND light chains comprising identified VH and VL are required (not "or") as well as defining both sets of variable regions when claiming a first antibody and second antibody that bind CD7.
In relation to the claimed target-binding molecules linked to a genus of localization domains, the Specification discloses the localizing domain comprising endoplasmic reticulum (ER) retention peptides EQKLISEEDLKDEL (SEQ ID NO:8), (GGGGS)4AEKDEL (SEQ ID NO:9) (paragraph [0087]). The specification teaches the single chain variable fragment (scFv) of the anti-CD7 monoclonal antibody TH6934  was joined to sequences encoding endoplasmic reticulum (ER)/Golgi retention peptides EQKLISEEDLKDEL (SEQ  ID NO:8), (GGGGS)4AEKDEL (SEQ  ID NO:9), or CD8α hinge and transmembrane domain followed by localizing sequence (SEQ  ID NO:13) and subcloned into the MSCV vector (paragraph [0156]). Subsequent experiments used the pMSCV retroviral vector for infection of T cells with viral supernatant. Example 1, specifically teaches “CD7 was targeted with a second-generation CAR (anti-CD7-41BB-CD3[Symbol font/0x7A].) but CAR expression in T lymphocytes caused fratricide, owing to CD7 present in the T cells themselves. To downregulate CD7 and control fratricide, a new method (Protein Expression Blocker, PEBL), based on an anti-CD7 single chain variable fragment coupled with an intracellular retention domain was applied. Transduction of anti-CD7 PEBL resulted in virtually instantaneous abrogation of surface CD7 expression in all transduced T cells” (paragraph [0148] of the published application). 
The Specification contemplates other localization sequences that can direct the first scFv to other cellular compartment, such as the Golgi, proteasome, or the cell membrane, depending on the application (paragraph [0087]). However, the specification is silent about other localizations domains linked to the nucleic acid encoding the antibody (e.g., first ScFv) binding CD7 that downregulates or suppresses surface expression of endogenous CD7 in the engineered cell rendering the endogenous CD7 inactive. 
Before the effective filing date of the claimed invention, the generation of a scFv linked to a localizing domain was known in the art, as evidenced by Böldicke et al., ( J. Cell. Mol. Med. Vol 11, No 1, 2007 pp. 54-70; of record). Böldicke et al., teaches targeting vectors comprising a nucleic acid sequence encoding an scFv ER intrabody comprising an ER retention signal where ER intrabodies could block the cell surface expression of oncogenically activated proteins (page 57; col.1; page 61; col. 1). However, Applicants are on record as stating that these prior art attempts to use intracellular antibodies targeted to the ER  are not predictable. At  page 9 of  Applicants’ remarks filed on 10/22/2018  and pages 8-9 of Applicants’ remarks filed on 3/14/2019 for Inventors’ Application 15/548,577 (now US Patent 10,765,699),  Applicants has previously asserted, “Böldicke states that “it seems to be not possible to predict if an antibody is fully active as an intrabody” (see, page 60, right col., last sentence; emphasis added). Also, Böldicke cautions that “cytoplasmic intrabodies often have folding and stability problems, resulting in low expression levels and limited half-life of antibody domains to the reduced environment” (see, page 57, left col., last sentence bridging to the right col.; emphasis added). Böldicke clearly points to the unpredictability of the intrabody technology. Therefore, one skilled in the art would not have a reasonable expectation of success based on the teachings of Böldicke  to devise a LD [localization domain]-linked target-binding molecule to binds any one of the specific targets recited in amended claim 1. One skilled in the art would recognize that considerably more than routine experimentation is required to develop the claimed subject matter”. 
 It is the examiner's interpretation that the localization domains comprising the  endoplasmic reticulum (ER)/Golgi retention peptides EQKLISEEDLKDEL (SEQ ID NO:8), (GGGGS)4AEKDEL ( SEQ ID NO:9), or CD8α hinge and transmembrane domain followed by localizing sequence (SEQ ID NO:13) identified by a corresponding ID SEQ NO: are critical essential features of the claimed invention. 

See for example MPEP 2163 stating in part:
"The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art."
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence."
MPEP 2163.05 stating in part:
"A claim that omits an element which applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement."
	Neither the specification nor the dependent claims provide sufficient additional structure or a structure/function correlation to provide an adequate written description of the genera of combinations of: (i)  undefined target-binding molecules linked to a localization domain comprising an antibody  (e.g, heavy-chain-only antibodies, single chain variable fragments (scFv); polyclonal antibodies, single domain antibody and others) that specifically binds to CD7 with the intended use of downregulating or suppressing endogenous CD7 in the engineered cell rendering the CD7 inactive (e.g, claim 9 and 10), and ii) a CAR comprising a genus of second antibodies that specifically bind CD7, wherein the first and second antibodies share 80% of sequence identity.
	Therefore, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had full possession of the genera of engineered immune cells and expression vectors as broadly claimed. Given the lack of shared structural properties that provide the claimed first antibody and second antibody that bind CD7 and first antibody linked to a genus of localization domains with the intended use of downregulating or suppressing endogenous CD7 in the engineered cell rendering the CD7 inactive, the limited number of three scFv species described, and the fact that the species that were described cannot be considered representative of the broad genera claimed. 
                                   Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 2, 4, 5 and 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Campana (WO 2016/126213A1; filing priority August 11, 2016; of record IDS; Citations are from the National Stage U.S. Patent No. 10,765,699.  The National Stage is deemed an English language translation of the PCT; See Score search results for SEQ ID NOS: 1 and 2; of record) in view of Lee et al., (WO 2014/0938319; citations are from U.S. Pub 2016/0060341; see SCORE Search Results Details for Application 17865292 and Search Result 20220830_095126_us-17-865-292-1.rag; Result No. 1). 
In relation to claims 1, 2 and 7-10, Campana et al., discloses an engineered immune cell that comprises a nucleic acid comprising: (i) a nucleotide sequence encoding a target-binding molecule linked to a localizing domain, and (ii) a nucleotide sequence encoding an immune activating receptor (col. 2, lines 1-5).  
Regarding a target-binding molecule linked to a localizing domain (i), Campana teaches a target-binding molecule linked to a localizing domain (LD) referred to as "LD-linked target-binding molecule (col. 5, lines 53-55) that bind endogenous CD7 (col. 14; lines 20-33), used to prevent endogenous CD7 localizing to the cell surface (col. 14; lines 25-34), falling within the scope of (i)  a first nucleic acid comprising a nucleotide sequence encoding a target- binding molecule linked to a localizing domain, wherein said target-binding molecule comprises a first antibody that binds to CD7.
Regarding a chimeric antigen receptor (CAR) (ii), Campana discloses an immune activating receptor which binds to molecules expressed on the surface of tumor cells including CD7 (col. 9; lines 12-15). In preferred embodiments, the immune activating receptor is a CAR comprising an antibody or antigen-binding fragment thereof (e.g., scFv) able to bind CD7 (col. 9, line 18-19), falling within the scope of (ii) a second nucleic acid comprises a nucleotide sequence encoding the CD7 CAR. The transmembrane domain of the activating receptor may be a chimeric antigen receptor and may contain both CD3 and 4-1BB (col 3, lines [35-36]).
Campana states in col 7, lines 58-67, 

    PNG
    media_image8.png
    201
    409
    media_image8.png
    Greyscale

Campana et al., teaches the target binding molecule is an antibody which targets CD7 (col. 9, lines 12-15). 
Moreover, antibodies that bind to CD7 were known in the art before the effective filing date of the claimed invention as evidenced by Lee. Lee et al., teaches a humanized scFv comprising an amino acid sequence having 100% sequence identity with the amino acid of SEQ ID NO: 1 (see SCORE Search Results Details for Application 17865292 and Search Result 20220830_095126_us-17-865-292-1.rag; Result No. 1) . Lee et al., discloses use of humanized scFv to target T cells expressing CD7 without exhibiting antigenicity in the body (paragraph [0008]) for preventing or treating T cell-mediated diseases (paragraph [0033]). 

    PNG
    media_image9.png
    591
    575
    media_image9.png
    Greyscale

 In relation to the target-binding molecule linked to a localization domain, Campana states “ In other aspects, the localizing domain of the LD-linked target-binding molecule comprises an endoplasmic reticulum (ER) retention sequence KDEL (SEQ ID NO: 4), or other ER or Golgi retention sequences such as KKXX (SEQ 20 ID NO: 9), KXD/E (SEQ ID NO: 10) (where X can be any amino acid-see Gao C, et al., Trends in Plant Science 19:508-515, 2014) and YQRL (SEQ ID NO: 11) (see Zhan J, et al., Cancer Immunol Immunother 46:55-60, 1998);a proteosome  targeting sequence that comprises, e.g., "PEST"  motif-SHGFPPEVEEQDDGTLPMSCAQESGMDRHPAACASARINV (SEQ ID NO: 7); and/or a sequence that targets the target-binding molecule to the cell membrane, such as the CD8a transmembrane domain, or the transmembrane of another single-pass membrane protein, as described herein (e.g., CD8a, CDS~, 4-lBB, CD28, CD34, CD4, FcERly, CD16 (such as CD16A or CD16B), OX40, CD3s, CD3E, CD3y, CD3o, TCRa, CD32 (such as CD32A or CD32B), CD64 (such as CD64A, CD64B, or CD64C), VEGFR2, FAS, or FGFR2B). Examples of particular localizing domains (sequences) exemplified herein are shown in FIG. 2. Various other localizing sequences are known and available in the art (col. 15, lines 16-38).
See the following design of the engineered immune cell of this reference.

    PNG
    media_image10.png
    363
    438
    media_image10.png
    Greyscale

Moreover, Applicant’s own specification teaches that constructs used in the instant invention are described in Campana et al., see the following:

    PNG
    media_image11.png
    175
    741
    media_image11.png
    Greyscale

In order to reduce or eliminate fratricide effect due to CD7 present in the T cells themselves as taught by Campana, it would have been obvious for one of ordinary skill in the art to generate expression vectors comprising a first nucleic acid sequence that targets endogenous CD7 in T lymphocytes before in vitro transfecting said T cells with  a second nucleic acid sequence encoding a CD7CAR with a reasonable expectation of success, particularly because Campana teaches an engineered immune cell comprising (a) a molecule comprising an anti-CD7 scFv and a localizing domain and a CD7-specific CAR. The selection of a first antibody and second antibody having at least 80% sequence identity and able to bind  CD7 was well- known and routine in the art as evidenced by both the teachings of Campana and Lee and disclosing  nucleic acid sequences encoding antibodies that bind CD7. 
Regarding claims 4 and 5, Campana et al., teaches the target binding molecule is a scFv which targets CD7 (col. 9, lines 12-15) having a heavy chain variable domain identified as amino acid sequence NO: 16 having 100% sequence homology with the claimed amino acid of SEQ ID NO: 1 and a light chain variable domain identified as SEQ ID NO:17 having 100% sequence homology with the claimed amino acid sequence of SEQ ID NO:2 (Table 1 scFv information for CD7 target (TH690 ; see Score search results for SEQ ID NOS:1 and 2; of record); 

    PNG
    media_image12.png
    176
    391
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    864
    500
    media_image13.png
    Greyscale

***
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Campana (WO 2016/126213A1; filing priority August 11, 2016; of record IDS; Citations are from the National Stage U.S. Patent No. 10,765,699.  The National Stage is deemed an English language translation of the PCT; See Score search results for SEQ ID NOS: 1 and 2; of record) in view of Lee et al., (WO 2014/0938319; citations are from U.S. Pub 2016/0060341; see SCORE Search Results Details for Application 17865292 and Search Result 20220830_095126_us-17-865-292-1.rag; Result No. 1) as applied to claim 1 above, and further in view of Kamiya et al ( US Pub 0046112;   16/943,400; earliest filing priority 02/06/2015; SCORE Search Results Details for Application 17865292 and Search Result 20220830_095120_us-17-865-292-24.rnpm; Result No. 6)

With regard to instant claim 1, Campana renders obvious the claimed expression vectors, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety.  
Campana does not teach the amino acids of SEQ ID NO:23 and SEQ ID NO:24. Note that the amino acid sequences of SEQ ID NO:23 and SEQ ID NO:24 of 351 amino acids in length are the same sequences. 
Kamiya et al., discloses a variable heavy region for scFv targeting CD7 identified as SEQ ID NO:18 having 100% sequence homology with the claimed amino acid of SEQ ID NO: 23 (SCORE Search Results Details for Application 17865292 and Search Result 20220830_095120_us-17-865-292-23. rnpbm; Result No. 6). 
Further, Kamiya et al., discloses a variable heavy region for scFv targeting CD7 identified as SEQ ID NO:18 having 100% sequence homology with the claimed amino acid of SEQ ID NO: 24 (SCORE Search Results Details for Application 17865292 and Search Result 20220830_095120_us-17-865-292-24.rnpm; Result No. 6).
Thus it would have been obvious to select nucleotide sequences including a variable heavy region for scFv targeting CD7 of SEQ ID NO: 23 and/or  SEQ ID NO: 24 as disclosed by Kamiya with a reasonable expectation of success. 

    PNG
    media_image14.png
    754
    705
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    735
    734
    media_image15.png
    Greyscale


Conclusion
Claims 1-10 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633